141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert H. Rounds, Appellant,v.Sandy BAKER; Sharon Lamb; Chrys Harvey; Nan Horvat; LarryPenland, Appellees.
No. 97-3017.
United States Court of Appeals, Eighth Circuit.
Submitted April 6, 1998.Filed April 15, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
In May 1997, Robert Rounds filed a complaint under 42 U.S.C. § 1983 alleging that he suffered an unconstitutional search and seizure on March 8, 1995.  The district court1 dismissed his claim under 28 U.S.C. § 1915(e) because it was barred by the two-year statute of limitations.  See Wycoff v. Menke, 773 F.2d 983, 987 (8th Cir.1985), cert. denied, 475 U.S. 1028, 106 S.Ct. 1230, 89 L.Ed.2d 339 (1986); Iowa Code Ann. § 614.1(2) (West Supp.1997).  After careful review of the record, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable CHARLES R. WOLLE, Chief Judge, United States District Court for the Southern District of Iowa